Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For the purpose of this examination, the reciprocation of the rod and burner in an axis direction in light of the specification is considered the traverse direction labeled in Fig 2 as indicated relative to the direction of rotation and depicted clearly in the originally filed Fig 2.
The limitations regarding “W mm” representing a luminance width, given its broadest reasonable interpretation in light of the specification is considered the flame width as stated in at least [0007}, [0008].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as obvious over Fogliani et al. (US 20040237595) and further in view of Roper (WO2002057193)
Regarding claim 1, Fogliani discloses a method for producing a glass particulate deposit (at least abstract, [0001]-[0003] Fig 1, Claim 1), comprising: 
disposing at least one burner (11) at a position facing a rod (10) that rotates around the axis (Fig 1 rotation arrow, at least [0047]); and spraying glass particulates generated in a flame from the burner to the rod while relatively reciprocating the rod and the burner in an axis direction of the rod [0047], to deposit the glass particulates (Fig 1-2, arrows along burner).
Fogliani discloses in at least [0047] a burner flame width of 2.5 cm and in [0054] a translation velocity between 540-680 mm/min and rotation velocity of 63-78rpm.
This yields 2.5≤ (6.9, 8.5, 8.7 or 10.8)≤25 thus meeting the limitation of claim 1 requiring 
a relation of 0.1 W< V/R<1.0 W is satisfied. Alternative embodiments taught by Fogliani in [0055] also meet the claimed translation and rotation of the rod with the disclosed flame width wherein one skilled in the art can do the simple calculation.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed.
Furthermore, it would be obvious to one of ordinary skill in the art to optimize the translation and rotation speed of the burner as motivated for the purpose of achieving a desired variation of soot [0067]
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

Fogliani does not disclose where the width is measured along the length of the flame or that the width is measured by the luminance.
Roper discloses soot particles  distribution changes depending on the type of flame itself:
It has been found that the particle distribution in the burner flame and the properties of the SiO2 particles at an opening angle of the burner flame at an opening angle of the burner flame between 3° and 15° and at a distance between the deposition burner and the deposition surface are between 170 mm and 240 mm in such a way that a uniform application of material is facilitated.
​In the case of an adjustment of the opening angle of the burner flame and while at the same time maintaining the specified distance between the deposition burner and​Deposition area is facilitated by a uniform application of material on the deposition surface, so that from the blank thus produced by vitrification​Quartz glass body is obtained which is distinguished by high homogeneity.

It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 
Thus it would be obvious to one skilled in the art to optimize the width of the burner flame at a distance between the deposition burner and deposition surface as motivated by uniform application of the soot as is also desired by Fogliani as well.
A skilled artisan knows to measure a flame and soot of flame via luminance.
Regarding claim 2, Fogliani discloses in at least [0047] a burner flame width of 2.5 cm and in [0054] a translation velocity between 540-680 mm/min and rotation velocity of 63-78rpm.
This yields 2.5≤ (6.9, 8.5, 8.7 or 10.8)≤12.5 thus meeting the limitation of claim 1 requiring 
a relation of 0.1 W< V/R<0.5W is satisfied. Alternative embodiments taught by Fogliani in [0055] also meet the claimed translation and rotation of the rod with the disclosed flame width wherein one skilled in the art can do the simple calculation.
Regarding claims 3-4, Fogliani discloses the method for producing a glass particulate deposit according to claim 1 wherein siloxane is used as the glass raw material. 
Claim 4 (Original): The method for producing a glass particulate deposit according to claim 3, wherein octamethylcyclotetrasiloxane (OMCTS) is used as the siloxane [0047]. 
Regarding claim 5, giving claim 5 the broadest reasonable interpretation, depositing the glass soot produced by the burner as discussed regarding claim 1 above is heating the glass particulate to eventually form the preform as disclosed by Fogliani. Alternatively, Fogliani discloses a variety of vaporization techniques known to one skilled in the art [0002]-[0003], wherein some of the soot deposition methods include a further sintering step to produce a clear glass preform from the deposited glass soot on the core rod.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741